Citation Nr: 1329130	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  08-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus.  

4.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for peripheral neuropathy of the left upper extremity.  

5.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  

By decision of October 2011, the Board, in part, denied the appeal for service connection for hypertension and for increased disability ratings for service-connected PTSD, diabetes, and peripheral neuropathy of the left upper and bilateral lower extremities.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a memorandum decision vacating that portion of the Board's October 2011 decision which denied service connection for hypertension and for increased disability ratings for service-connected PTSD, diabetes, and peripheral neuropathy of the left upper and bilateral lower extremities, and remanded those issues to the Board for to obtain Social Security records.  The appeal is REMANDED to the RO.


REMAND

In various written and oral statements to VA, the Veteran has indicated that he is in receipt of Social Security disability (SSDI) benefits.  Review of the claims file indicates that the records associated with the award of such benefits have not been obtained.  VA has an obligation to obtain Social Security Administration (SSA) records associated with a veteran's claim for SSDI benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO should notify the Veteran and place a statement to that effect in the claims file.  

2.  When the development requested has been completed, the RO should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

